DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection unit” in claim(s) 4-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Examiner’s Note
4.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwaji et al (Pub. No.: US 2011/0204831 hereinafter mentioned “Iwaji”).
	
As per claim 1, Iwaji discloses:
A device for detecting a current leakage (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
a magnetic core having an internal space, with both ends thereof being separated from each other (Fig. 2, see core member 41. Also see [0075]);
an electric wiring (Fig. 1 and 2, see unnumbered wire that conducts Iu, Iv and Iw. Also see [0075] and [0065]) that extends to pass through the internal space of the magnetic core (Fig. 2, see core member 41. Also see [0075]), and connected between a power source (Fig. 1, see inverter power supply 32. Also see [0075] and [0065]) and an electric load (Fig. 1, see induction motor 5. Also see [0075] and [0065]) to supply power from the power source to the electric load (see [0075] and [0065]); and
a hall sensor (Fig. 2, see hall element 42. Also see [0075]) configured to sense a magnetic field induced in the magnetic core (Fig. 2, see core member 41. Also see [0075]).

As per claim 2, Iwaji discloses the device for detecting a current of claim 1 as described above.
Iwaji further discloses: 
wherein the magnetic core is bent in a ring shape, with the both ends thereof being spaced apart from each other (Fig. 2, see core member 41. Also see [0075]), and the hall sensor (Fig. 2, see hall element 42. Also see [0075]) is disposed between the both ends of the magnetic core (Fig. 2, see core member 41. Also see [0075]).

As per claim 3, Iwaji discloses the device for detecting a current of claim 1 as described above.
Iwaji further discloses: 
wherein the electric wiring (Fig. 1 and 2, see unnumbered wire that conducts Iu, Iv and Iw. Also see [0075] and [0065]) includes a positive electrode wiring and a negative electrode wiring connecting positive electrodes and negative electrodes of the power source and the electric load, respectively (Fig. 1, see wiring of top-part and bottom-part of inverter power supply 32 connected to the terminals of motor 5. Also see [0075] and [0065]).

Allowable Subject Matter
6. 	Claim(s) 4 and 5 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is an examiner's statement of reasons for the objection: 

8. 	Regarding claim 4, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a detection unit, wherein the positive electrode wiring and the negative electrode wiring are disposed together in the magnetic core, the hall sensor is configured to sense a magnetic field induced due to a current difference between the positive electrode wiring and the negative electrode wiring, and the detection unit is configured to detect whether there is a current leakage in the electric load based on a magnitude of the magnetic field sensed by the hall sensor. 

9. 	Regarding claim 5, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a detection unit, wherein the magnetic core includes a first magnetic core in which the positive electrode wiring is disposed and a second magnetic core in which the negative electrode wiring is disposed, the hall sensor includes a first hall sensor configured to sense a magnetic field of the first magnetic core and a second hall sensor configured to sense a magnetic field of the second magnetic core, and the detection unit is configured to detect whether there is a current leakage in the electric load, based on magnitudes of the respective magnetic fields sensed by the first hall sensor and the second hall sensor. 

Reasons for Allowability / Allowable Subject Matter
10. 	Claims 6-13 are allowed. 

11.	The following is an examiner's statement of reasons for allowance:

12. 	Regarding claim 6, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a main bus terminal electrically connected to the high voltage battery and branched into the electric wiring; and
a detection unit configured to detect whether there is a current leakage in the electric load, based on a magnitude of the magnetic field sensed by the hall sensor,
wherein the magnetic core and the hall sensor are disposed on the electric wiring branched from the main bus terminal.

	Claims 7-13 are allowed due to the fact that they further limit and depend on claim 6.

13.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations/configurations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features above despite the fact that the structures exist.

	Conclusion	
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Suchoff (Pub. No.: US 2015/0301127) teaches “Methods and apparatus provide for: measuring leakage current from a source of AC power, which provides power to at least one load circuit; and comparing the measured leakage current values against one or more predetermined thresholds to establish status therefor; and automatically performing self-tests to determine whether the leakage current sensing and comparing operations are operative” (Abstract). 
ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867